Citation Nr: 0930449	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected residuals of 
prostate cancer (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to May 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
RO.  

The Veteran testified held at the RO before the undersigned 
Veterans Law Judge in March 2007.  

In November 2007, the Board remanded the issue on appeal to 
the RO for additional evidentiary development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claim must be remanded for further action.

In November 2007, the Board remanded the Veteran's claim for 
a TDIU rating in order to obtain a VA examination to 
specifically determine if his service-connected disability, 
residuals of prostate cancer associated with herbicide 
exposure, prevented him from securing or following a 
substantially gainful occupation.  

Accordingly, upon remand, the Veteran was scheduled for a VA 
examination in early June 2009.  The Veteran failed to report 
to the examination.  

The Veteran was then scheduled for a second VA examination in 
late June 2009.  According to the examination report, the 
Veteran called on the day of the examination to indicate that 
he would be unable to attend.  He was currently at home using 
an outside defibrillator and was on continuous IV's, which 
prevented him from leaving his home.  The examination report 
parenthetically noted that the Veteran had had a recent two-
week admission at VA, a one-week admission at a private 
medical center, then another VA two-week admission.  The 
Veteran was instructed to call the RO to reschedule.  

According to the VA outpatient treatment records, the Veteran 
was also scheduled for a VA psychological consultation in 
June 2009.  The Veteran called to cancel his appointment, 
however, due to recent hospitalizations and subsequent in-
home IV antibiotic treatment.  The Veteran indicated that he 
would reschedule when feeling better.  Similarly, a June 2009 
telephone nursing note indicates that the Veteran complained 
of having difficulty getting to appointments.   

In a July 2009 Supplemental Statement of the Case (SSOC), the 
RO wrote that the Veteran had never called to reschedule his 
VA examination.  The RO also pointed out that the Veteran had 
gone for outpatient treatment in July 2009 for lower 
extremity edema.  

The Board recognizes that the Veteran was seen in July 2009 
for complaints of leg edema.  The medical record indicates, 
however, that this was a VA emergency department visit.  In 
fact, the medical record clearly states that the Veteran was 
transported from his home for follow-up treatment of an 
infection related to his prior hospitalizations.  

In light of the foregoing, the Board finds that the Veteran 
had "good cause" for failing to report to the scheduled VA 
examinations.  See 38 C.F.R. § 3.655.  Since the record 
otherwise lacks sufficient competent evidence upon which the 
Board can make a decision, the matter must be remanded to 
allow the RO another opportunity to schedule the Veteran for 
a VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the Veteran 
for a VA examination to ascertain whether 
the service-connected residuals of 
prostate cancer alone preclude him from 
performing all forms of substantially 
gainful employment.  The entire claims 
file must be made available to the 
examiner.  All appropriate tests and 
studies should be accomplished.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
service-connected disability manifested 
by residuals of prostate cancer alone 
(i.e., without regard to the Veteran's 
nonservice-connected disabilities or the 
Veteran's age) is productive of an 
overall level of incapacity sufficient to 
prevent the him from securing and 
following any form of substantially 
gainful employment consistent with his 
educational and occupational experience.    

The examiner, in a printed (typewritten) 
report, should set forth all examination 
findings, along with a complete rationale 
for all opinions and conclusions reached.  
Specific references to the Veteran's 
claims file, including the in-service and 
post-service medical records, and the 
Veteran's lay assertions should be 
provided.  If the examiner cannot provide 
the requested opinion without resorting 
to speculation, he or she should explain 
the rationale for such a conclusion.  

2.  After completing the requested 
actions, and any indicated additional 
notification and/or development, the 
issue of entitlement to a TDIU rating 
should be readjudicated in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the matter should be returned to 
the Board for the purpose of appellate disposition.  The 
Veteran need take no further action until otherwise notified, 
but he has the right to submit additional evidence and 
argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


